--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.2


INDEMNIFICATION AGREEMENT


THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of August 22, 2011
by and between U.S. Concrete, Inc., a Delaware corporation (the “Company”), and
William J. Sandbrook (“Indemnitee”).


PRELIMINARY STATEMENT


Highly competent persons have become more reluctant to serve corporations as
directors or in other capacities unless they are provided with adequate
protection through insurance or adequate indemnification against inordinate
risks of claims and actions against them arising out of their service to and
activities on behalf of corporations.


The Board of Directors of the Company (the “Board”) has determined that, in
order to attract and retain qualified individuals, the Company will maintain on
an ongoing basis, at its sole expense, liability insurance to protect persons
serving the Company and its subsidiaries from certain liabilities.  Although the
furnishing of that insurance has been a customary and widespread practice among
United States-based corporations and other business enterprises, the Board
believes that, given current market conditions and trends, that insurance may be
available to it in the future only at higher premiums and with more
exclusions.  At the same time, directors, officers and other persons in service
to corporations or business enterprises increasingly are being subjected to
expensive and time-consuming litigation relating to, among other matters,
matters that traditionally would have been brought only against the corporation
or business enterprise itself.  The uncertainties relating to liability
insurance and to indemnification have increased the difficulty of attracting and
retaining those persons, and the Board has determined that (i) this increased
difficulty is detrimental to the best interests of the Company’s stockholders
and that the Company  should act to assure those persons that there will be
increased certainty of such protection in the future and (ii) it is reasonable,
prudent and necessary for the Company contractually to obligate itself to
indemnify those persons to the fullest extent applicable law permits so that
they will serve or continue to serve the Company free from undue concern that
they will not be so indemnified.


The Third Amended and Restated Bylaws (“Bylaws”) of the Company require
indemnification of the officers and directors of the Company.  Indemnitee may
also be entitled to indemnification pursuant to the Delaware General Corporation
Law (“DGCL”).  The Bylaws and the DGCL expressly provide that the
indemnification provisions set forth therein are not exclusive, and thereby
contemplate that contracts may be entered into between the Company and members
of the board of directors, officers and other persons with respect to
indemnification.


This Agreement is a supplement to and in furtherance of the Bylaws of the
Company and any resolutions adopted pursuant thereto, and shall not be deemed a
substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder.
 
The Indemnitee may not be willing to serve as an officer or director without
adequate protection, and the Company desires Indemnitee to serve in such
capacity.  Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that he be
so indemnified.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the premises and the covenants herein, the
parties to this Agreement agree as follows:


Section 1) Services by Indemnitee.  Indemnitee agrees to serve as a director and
officer of the Company and, as mutually agreed by Indemnitee and the Company, as
a director, officer, trustee, general partner, managing member, employee, agent
or fiduciary of other corporations, limited liability companies, partnerships,
joint ventures, trusts or other enterprises (including, without limitation,
employee benefit plans) (each, an “Enterprise”).  Indemnitee may at any time and
for any reason resign from any such position (subject to any other contractual
obligation or any obligation applicable law imposes), in which event the Company
will have no obligation under this Agreement to continue Indemnitee in that
position.  This Agreement is not and is not to be construed as an employment
contract between the Company (or any of its subsidiaries) and
Indemnitee.  Indemnitee specifically acknowledges that Indemnitee’s employment
with the Company (or any of its subsidiaries), if any, is at will, and the
Indemnitee may be discharged at any time for any reason, with or without cause,
except as may be otherwise provided in any written employment contract between
Indemnitee and the Company (or any of its subsidiaries), other applicable formal
severance policies duly adopted by the Board or, with respect to service as a
director of the Company, by the Company’s Amended and Restated Certificate of
Incorporation, Bylaws  and the DGCL.  The foregoing notwithstanding, subject to
Section 12, this Agreement will continue in force after Indemnitee has ceased to
serve as an officer or director of the Company and no longer serves at the
request of the Company as a director, officer, employee, agent or fiduciary of
any other Enterprise.


Section 2) Indemnification—General.  The Company will indemnify, and advance
Expenses (as hereinafter defined) to, Indemnitee (i) as this Agreement permits
and (ii) (subject to the provisions hereof) to the fullest extent applicable law
in effect on the date hereof and as amended from time to time permits.  The
rights the preceding sentence provide to Indemnitee will include, but will not
be limited to, the rights the other Sections hereof set forth.


Section 3) Proceedings Other Than by or in the Right of the Company.  Indemnitee
will be entitled to the rights of indemnification this Section 3 provides if, by
reason of his Corporate Status, he is, or is threatened to be made, a party to
or a participant in any threatened, pending or completed Proceeding (as
hereinafter defined), other than a Proceeding by or in the right of the
Company.  Pursuant to this Section 3, the Company will indemnify Indemnitee
against, and will hold Indemnitee harmless from and in respect of, all Expenses,
judgments, penalties, fines (including excise taxes) and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of those Expenses, judgments, fines,
penalties or amounts paid in settlement) actually and reasonably incurred by him
or on his behalf in connection with that Proceeding or any claim, issue or
matter therein, if he acted in good faith and in a manner he reasonably believed
to be in or not opposed to the best interests of the Company and, with respect
to any criminal Proceeding, had no reasonable cause to believe his conduct was
unlawful.
 
 
 

--------------------------------------------------------------------------------

 


Section 4) Proceedings by or in the Right of the Company.  Indemnitee will be
entitled to the rights of indemnification this Section 4 provides if, by reason
of his Corporate Status, he is, or is threatened to be made, a party to or a
participant (as a witness or otherwise) in any threatened, pending or completed
Proceeding brought by or in the right of the Company to procure a judgment in
its favor.  Pursuant to this Section 4, the Company will indemnify Indemnitee
against, and will hold Indemnitee harmless from and in respect of, all Expenses
actually and reasonably incurred by him or on his behalf in connection with that
Proceeding if he acted in good faith and in a manner he reasonably believed to
be in or not opposed to the best interests of the Company; provided, however,
that no indemnification against those Expenses will be made in respect of any
claim, issue or matter in that Proceeding as to which Indemnitee has been
adjudged to be liable to the Company unless and to the extent that the Court of
Chancery, or the court in which that Proceeding has been brought or is pending,
determines that despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification.


Section 5) Indemnification for Expenses of a Party Who Is Wholly or Partly
Successful.  Notwithstanding any other provision hereof, to the extent that
Indemnitee is, by reason of his Corporate Status, a party to (or a participant
in) and is successful, on the merits or otherwise, in defense of any Proceeding,
the Company will indemnify him against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith. If Indemnitee is not
wholly successful in defense of any Proceeding but is successful, on the merits
or otherwise, as to one or more but less than all claims, issues or matters in
that Proceeding, the Company will indemnify Indemnitee against all Expenses
actually and reasonably incurred by him or on his behalf in connection with each
successfully resolved claim, issue or matter.  For purposes of this Section 5
and without limitation, the termination of any claim, issue or matter in any
Proceeding by dismissal, with or without prejudice, will be deemed to be a
successful result as to that claim, issue or matter.


Section 6) Indemnification for Expenses as a Witness. Notwithstanding any other
provision hereof, to the extent that Indemnitee is, by reason of his Corporate
Status, a witness in any Proceeding to which Indemnitee is not a party, the
Company will indemnify him against all Expenses actually and reasonably incurred
by him or on his behalf in connection therewith.


Section 7) Advancement of Expenses. The Company will advance all reasonable
Expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding within 10 business days after the Company receives a statement or
statements from Indemnitee requesting such advance or advances from time to
time, whether prior to or after final disposition of that Proceeding.  Each such
statement must reasonably evidence the Expenses incurred by or on behalf of
Indemnitee and include or be preceded or accompanied by an undertaking by or on
behalf of Indemnitee to repay any Expenses advanced if it ultimately is
determined that Indemnitee is not entitled to be indemnified by the Company
against those Expenses.  The Company will accept any such undertaking and
advance such Expenses without reference to the financial ability of Indemnitee
to make repayment, and without regard to Indemnitee’s ultimate entitlement to
indemnification under other provisions of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


Section 8) Procedure for Determination of Entitlement to Indemnification.  (a) 
Within thirty (30) days after the actual receipt by Indemnitee of notice that he
or she is a party to or a participant (as a witness or otherwise) in any
Proceeding, Indemnitee shall submit to the Company a written notice identifying
the Proceeding.  The omission by the Indemnitee to notify the Company will not
relieve the Company from any liability which it may have to Indemnitee (i)
otherwise than under this Agreement, and (ii) under this Agreement only to the
extent the Company can establish that such omission to notify resulted in actual
prejudice to the Company.


(b) Indemnitee shall thereafter deliver to the Company a written application to
indemnify Indemnitee in accordance with this Agreement.  Such application(s) may
be delivered from time to time and at such time(s) as Indemnitee deems
appropriate in his or her sole discretion.  Following such a written application
for indemnification by Indemnitee, the Indemnitee's entitlement to
indemnification shall be determined according to Section 8(c) of this Agreement.


(c) On written request by Indemnitee for indemnification pursuant to Section
8(b), a determination, if applicable law requires, with respect to Indemnitee’s
entitlement thereto will be made in the specific case: (i) by a majority vote of
the Disinterested Directors, even though less than a quorum of the Board, or
(ii) if so requested by the Indemnitee in his or her sole discretion by an
Independent Counsel in a written opinion to the Board, a copy of which will be
delivered to Indemnitee.  If it is so determined that Indemnitee is entitled to
indemnification hereunder, the Company will:  (i) within 10 business days after
that determination pay to Indemnitee all amounts theretofore incurred by or on
behalf of Indemnitee in respect of which Indemnitee is entitled to that
indemnification by reason of that determination; and (ii) thereafter on written
request by Indemnitee, pay to Indemnitee within 10 business days after that
request such additional amounts theretofore incurred by or on behalf of
Indemnitee in respect of which Indemnitee is entitled to that indemnification by
reason of that determination.  Indemnitee will cooperate with the person,
persons or entity making the determination with respect to Indemnitee’s
entitlement to indemnification under this Agreement, including providing to such
person, persons or entity on reasonable advance request any documentation or
information which is (i) not privileged or otherwise protected from disclosure,
(ii) reasonably available to Indemnitee and (iii) reasonably necessary to that
determination.  The Company will bear all costs and expenses (including
attorneys’ fees and disbursements) Indemnitee incurs in so cooperating
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and hereby indemnifies and agrees to hold Indemnitee harmless
therefrom.
 
 
 

--------------------------------------------------------------------------------

 


(d) If an Independent Counsel is to make the determination of entitlement to
indemnification pursuant to Section 8(c), the Independent Counsel will be
selected as this Section 8(d) provides.  If a Change of Control has not
occurred, the Board will select the Independent Counsel, and the Company will
give written notice to Indemnitee advising him of the identity of the
Independent Counsel so selected.  If a Change of Control has occurred,
Indemnitee will select the Independent Counsel (unless Indemnitee requests that
the Board make the selection, in which event the preceding sentence will apply),
and Indemnitee will give written notice to the Company advising it of the
identity of the Independent Counsel so selected.  In either event, Indemnitee or
the Company, as the case may be, may, within 10 business days after the written
notice of selection has been given, deliver to the Company or to Indemnitee, as
the case may be, a written objection to the selection; provided, however, that
any such objection may be asserted only on the ground that the Independent
Counsel so selected is not an “Independent Counsel” as Section 21 defines that
term, and the objection must set forth with particularity the factual basis for
that assertion.  Absent a proper and timely objection, the person so selected
shall act as Independent Counsel.  If any such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until that objection is withdrawn or a court of competent
jurisdiction has determined that objection is without merit.  If (i) an
Independent Counsel is to make the determination of entitlement to
indemnification pursuant to Section 8(c) and (ii) within 20 days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 8(a), no Independent Counsel has been selected and not objected to,
either the Company or Indemnitee may petition the Court of Chancery or other
court of competent jurisdiction for resolution of any objection that has been
made by the Company or Indemnitee to the other’s selection of Independent
Counsel and/or for the appointment as Independent Counsel of a person selected
by the petitioned court or by such other person as the petitioned court
designates, and the person with respect to whom all objections are so resolved
or the person so appointed will act as the Independent Counsel under Section
8(c).  The Company will pay any and all reasonable and documented fees and
expenses the Independent Counsel incurs in connection with acting pursuant to
Section 8(c), and the Company will pay all reasonable and documented fees and
expenses incident to the procedures this Section 8(d) sets forth, regardless of
the manner in which the Independent Counsel is selected or appointed.  If
(i) the Independent Counsel selected or appointed pursuant to this Section 8(d)
does not make any determination respecting Indemnitee’s entitlement to
indemnification hereunder within 45 days after the Company receives a written
request therefor and (ii) any judicial proceeding or arbitration pursuant to
Section 10(a) is then commenced, that Independent Counsel will be discharged and
relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).


Section 9) Presumptions and Effect of Certain Proceedings.  (a)  In making a
determination with respect to entitlement to indemnification hereunder, the
person, persons or entity making that determination must presume that Indemnitee
is entitled to indemnification hereunder if Indemnitee has submitted a request
for indemnification in accordance with Section 8(a), and the Company will have
the burden of proof to overcome that presumption in connection with the making
by any person, persons or entity of any determination contrary to that
presumption.  Neither the failure of the Company (including by its directors or
independent legal counsel) to have made a determination prior to the
commencement of any action pursuant to this Agreement that indemnification is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor an actual determination by the Company (including by its
directors or independent legal counsel) that Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct.


(b) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or on a plea of nolo contendere or
its equivalent, will not (except as this Agreement otherwise expressly provides)
of itself adversely affect the right of Indemnitee to indemnification hereunder
or create a presumption that Indemnitee did not act in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Company or, with respect to any criminal Proceeding, that Indemnitee had
reasonable cause to believe that his conduct was unlawful.
 
 
 

--------------------------------------------------------------------------------

 


(c) Any action Indemnitee takes or omits to take in connection with any employee
benefit plan will, if taken or omitted in good faith by Indemnitee and in a
manner Indemnitee reasonably believed to be in the interest of the participants
in or beneficiaries of that plan, be deemed to have been taken or omitted in a
manner “not opposed to the best interests of the Company” for all purposes
hereof.


(d) Reliance as Safe Harbor.  For purposes of any determination of good faith,
Indemnitee shall be deemed to have acted in good faith if Indemnitee's action is
based on the records or books of account of the Enterprise, including financial
statements, or on information supplied to Indemnitee by the officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise or on information or records given or reports made to the
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected by  the Enterprise.  The provisions of this Section 9(d)
shall not be deemed to be exclusive or to limit in any way the other
circumstances in which the Indemnitee may be deemed or found to have met the
applicable standard of conduct set forth in this Agreement.


(e) Actions of Others.  The knowledge and/or actions, or failure to act, of any
other director, trustee, partner, managing member, fiduciary, officer, agent or
employee of the Enterprise shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement.


Section 10) Remedies of Indemnitee.  (a)  In the event that (i) a determination
is made pursuant to Section 8 that Indemnitee is not entitled to indemnification
hereunder, (ii) advancement of Expenses is not timely made pursuant to Section
7, (iii) no determination as to Indemnitee’s entitlement to indemnification
shall have been made pursuant to Section 8(c) of this Agreement hereunder, or
that determination shall not have been made within 45 days after receipt by the
Company of the request for that indemnification, (iv) payment of indemnification
is not made pursuant to Section 5 or 6 within 10 business days after receipt by
the Company of a written request therefor or (v) payment of indemnification
pursuant to Section 8(c) is not made timely, Indemnitee will be entitled to an
adjudication from the Court of Chancery of his entitlement to that
indemnification or advancement of Expenses.  Alternatively, Indemnitee, at his
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association.  Indemnitee must commence any such proceeding seeking an
adjudication or an award in arbitration within 180 days following the date on
which Indemnitee first has the right to commence that proceeding pursuant to
this Section 10(a); provided, however, that this sentence will not apply in
respect of a proceeding brought by Indemnitee to enforce his rights under
Section 5.
 
 
 

--------------------------------------------------------------------------------

 


(b) If a determination has been made pursuant to Section 8(c) that Indemnitee is
not entitled to indemnification hereunder, any judicial proceeding or
arbitration commenced pursuant to this Section 10 will be conducted in all
respects as a de novo trial, or arbitration, on the merits and Indemnitee will
not be prejudiced by reason of that adverse determination.  In any judicial
proceeding or arbitration commenced pursuant to this Section 10, the Company
will have the burden of proving that Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be and the Company
may not refer to or introduce into evidence any determination pursuant to
Section 8(c) of this Agreement adverse to Indemnitee for any purpose.  If
Indemnitee commences a judicial proceeding or arbitration pursuant to this
Section 10, Indemnitee shall not be required to reimburse the Company for any
advances pursuant to Section 7 until a final determination is made with respect
to Indemnitee's entitlement to indemnification (as to which all rights of appeal
have been exhausted or lapsed).


(c) If a determination has been made pursuant to Section 8(c) that Indemnitee is
entitled to indemnification hereunder, the Company will be bound by that
determination in any judicial proceeding or arbitration commenced pursuant to
this Section 10, absent (i) a misstatement by Indemnitee of a material fact, or
an omission by Indemnitee of a material fact necessary to make Indemnitee’s
statements not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.


(d) If Indemnitee, pursuant to this Section 10, seeks a judicial adjudication of
or an award in arbitration to enforce his rights under, or to recover damages
for breach of, this Agreement, Indemnitee will be entitled to recover from the
Company, and will be indemnified by the Company against, any and all expenses
(of the types described in the definition of Expenses in Section 21) actually
and reasonably incurred by him in that judicial adjudication or arbitration, but
only if he prevails therein.  If it is determined in that judicial adjudication
or arbitration that Indemnitee is entitled to receive part of, but not all, the
indemnification or advancement of expenses sought, the Expenses incurred by
Indemnitee in connection with that judicial adjudication or arbitration will be
appropriately prorated between those in respect of which this Section 10(d)
entitles Indemnitee to indemnification and those Indemnitee must bear.


(e) The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 10 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.


(f) The Company shall indemnify Indemnitee to the fullest extent permitted by
law against all Expenses and, if requested by Indemnitee, shall (within ten (10)
business days after the Company's receipt of such written request) advance such
Expenses to Indemnitee, which are incurred by Indemnitee in connection with any
judicial proceeding or arbitration brought by Indemnitee for (i) indemnification
or advances of Expenses by the Company under this Agreement or any other
agreement or provision of the Company's Amended and Restated Certificate of
Incorporation or Bylaws now or hereafter in effect or (ii) recovery or advances
under any insurance policy maintained by the Company or any of its subsidiaries
for the benefit of Indemnitee, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advance or insurance
recovery, as the case may be.
 
 
 

--------------------------------------------------------------------------------

 


Section 11) Non-exclusivity; Survival of Rights; Insurance;
Subrogation.  (a)  The rights to indemnification and advancement of Expenses
this Agreement provides are not and will not be deemed exclusive of any other
rights to which Indemnitee may at any time be entitled under applicable law, the
Company’s Amended and Restated Certificate of Incorporation, the Company’s
Bylaws, any agreement, a vote of stockholders or a resolution of directors, or
otherwise.  No amendment, alteration or termination of this Agreement or any
provision hereof will limit or restrict any right of Indemnitee hereunder in
respect of any action Indemnitee has taken or omitted in his Corporate Status
prior to that amendment, alteration or termination.  To the extent that a change
in Delaware law (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under this
Agreement, it is the intent and agreement of the parties hereto that Indemnitee
will enjoy by this Agreement the greater benefits that change affords.  No right
or remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.


(b) The Company will maintain in effect during the entire period for which the
Company is obligated to indemnify Indemnitee under this Agreement (subject to
appropriate cost considerations), an insurance policy or policies providing
liability insurance for directors, officers and employees of the Company or of
any other Enterprise that any such person serves at the request of the
Company.  Indemnitee will be covered by any such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such person under such policy or policies.  If, at the time
the Company receives notice from any source of a Proceeding as to which
Indemnitee is a party or a participant (as a witness or otherwise), the Company
has director and officer liability insurance in effect, the Company shall give
prompt notice of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies.  The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such policies.


(c) The Company will not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable (or for which advancement is provided hereunder)
hereunder if and to the extent that Indemnitee has otherwise actually received
that payment or obtained the entire benefit therefrom under any insurance
policy, contract, agreement or otherwise.


(d) If the Company makes any payment hereunder, it will be subrogated to the
extent of that payment to all the rights of recovery of Indemnitee, who will
execute all papers required and take all action necessary to secure those
rights, including execution of such documents as are necessary to enable the
Company to bring suit to enforce those rights.


(e) The Company’s obligation to indemnify or advance Expenses hereunder to
Indemnitee with respect to Indemnitee’s service at the request of the Company as
a director, officer, employee, agent or fiduciary of any other Enterprise will
be reduced by any amount Indemnitee has actually received as indemnification or
advancement of Expenses from that other Enterprise.
 
 
 

--------------------------------------------------------------------------------

 


Section 12) Duration of Agreement.  This Agreement will continue until and
terminate on the later of:  (i) 10 years after the date that Indemnitee has
ceased to serve as a director or officer of the Company or as a director,
officer, trustee, partner, managing partner, employee, agent or fiduciary of any
other Enterprise that Indemnitee served on behalf of the Company at the request
of the Company; or (ii) one year after the final termination of any Proceeding
(including any rights of appeal thereto) then pending in respect of which
Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder and of any proceeding commenced by Indemnitee pursuant to Section 10
relating thereto including any rights of appeal of any Section 10
Proceeding.  This Agreement will be binding on the Company and its successors
and assigns and will inure to the benefit of Indemnitee and his spouse (if
Indemnitee resides in Texas or another community property state), heirs,
executors and administrators.


Section 13) Severability.  If any provision or provisions of this Agreement is
or are invalid, illegal or unenforceable for any reason whatsoever:  (i) the
validity, legality and enforceability of the remaining provisions hereof
(including, without limitation, each portion of any Section containing any such
invalid, illegal or unenforceable provision which is not itself invalid, illegal
or unenforceable) will not in any way be affected or impaired thereby; (ii) such
provision or provisions will be deemed reformed to the extent necessary to
conform to applicable law and to give the maximum effect to the intent of the
parties hereto; and (iii) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any Section containing
any such invalid, illegal or unenforceable provision which is not itself
invalid, illegal or unenforceable) will be construed so as to give effect to the
intent manifested thereby.


Section 14) Exception to Right of Indemnification or Advancement of
Expenses.  Notwithstanding any provision in this Agreement, the Company shall
not be obligated under this Agreement to make any indemnity in connection with
any claim made against Indemnitee:


(a) for which payment has actually been received by or on behalf of Indemnitee
under any insurance policy or other indemnity provision, except with respect to
any excess beyond the amount actually received under any insurance policy or
other indemnity provision; or


(b) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act or similar provisions of state statutory law
or common law;


(c) except as otherwise provided in Sections 10(d) - (f) hereof, in connection
with any Proceeding (or any part of any Proceeding) initiated by Indemnitee,
including any Proceeding (or any part of any Proceeding) initiated by Indemnitee
against the Company or its directors, officers, employees or other indemnitees,
unless (i) the Board authorized the Proceeding (or any part of any Proceeding)
prior to its initiation or (ii) the Company provides the indemnification, in its
sole discretion, pursuant to the powers vested in the Company under applicable
law;
 
 
 

--------------------------------------------------------------------------------

 


(d) for reimbursement to the Company of any bonus or other incentive-based or
equity-based compensation or of any profits realized by Indemnitee from the sale
of securities of the Company, in each case as required under the Exchange Act;
or


(e) in connection with proceedings or claims involving the enforcement of
non-compete and/or non-disclosure agreements or the non-compete and/or
non-disclosure provisions of employment, severance, consulting or similar
agreements the Indemnitee may be a party to with the Company, or any subsidiary
of the Company.


Section 15) Enforcement and Binding Effect.


(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director or officer of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as a
director or officer of the Company.


(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.


Section 16) Settlement.  Notwithstanding any other provision of this Agreement,
the Company shall have no obligation to indemnify Indemnitee under the Agreement
for amounts paid in settlement of any action, suit or proceeding without the
Company’s written consent, which shall not be unreasonably withheld.


Section 17) Joint Liability.


(a) The Company shall not, without Indemnitee’s prior written consent, enter
into any settlement of any Proceeding in which the Company is or is alleged to
be jointly liable with Indemnitee (or would be if joined in such Proceeding)
unless such settlement provides for a full and final release of all claims
asserted against Indemnitee.


(b) The Company hereby agrees to fully indemnify, hold harmless and exonerate
Indemnitee from any claims for contribution which may be brought by officers,
directors or employees of the Company (other than Indemnitee) who may be jointly
liable with Indemnitee.


Section 18) Identical Counterparts.  This Agreement may be executed in one or
more counterparts, each of which will for all purposes be deemed to be an
original but all of which together will constitute one and the same
agreement.  Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 


Section 19) Headings.  The headings of the Sections hereof are inserted for
convenience only and do not and will not be deemed to constitute part of this
Agreement or to affect the construction thereof.


Section 20) Security.  To the extent requested by Indemnitee and approved by the
Board, the Company may at any time and from time to time provide security to
Indemnitee for the Company’s obligations hereunder through an irrevocable bank
line of credit, funded trust or other collateral.


Section 21) Definitions.  For purposes of this Agreement:


“Acquiring Person” means any Person who or which, together with all its
Affiliates and Associates, is or are the Beneficial Owner of 50% or more of the
shares of Common Stock then outstanding, but does not include any Exempt Person;
provided, however, that a Person will not be or become an Acquiring Person if
that Person, together with its Affiliates and Associates, becomes the Beneficial
Owner of 50% or more of the shares of Common Stock then outstanding solely as a
result of a reduction in the number of shares of Common Stock outstanding which
results from the Company’s direct or indirect repurchase of Common Stock, unless
and until such time as that Person or any Affiliate or Associate of that Person
purchases or otherwise becomes the Beneficial Owner of additional shares of
Common Stock constituting 1% or more of the then outstanding shares of Common
Stock or any other Person (or Persons) who is (or collectively are) the
Beneficial Owner of shares of Common Stock constituting 1% or more of the then
outstanding shares of Common Stock becomes an Affiliate or Associate of that
Person, unless, in either such case, that Person, together with all its
Affiliates and Associates, is not then the Beneficial Owner of 50% or more of
the shares of Common Stock then outstanding.


“Affiliate” has the meaning Exchange Act Rule 12b-2 specifies.


“Associate” means, with reference to any Person, (i) any corporation, firm,
partnership, limited liability company, association, unincorporated organization
or other entity (other than the Company or a subsidiary of the Company) of which
that Person is an officer or general partner (or officer or general partner of a
general partner) or is, directly or indirectly, the Beneficial Owner of 10% or
more of any class of its equity securities or interests, (ii) any trust or other
estate in which that Person has a substantial beneficial interest or for or of
which that Person serves as trustee or in a similar fiduciary capacity and (iii)
any relative or spouse of that Person, or any relative of that spouse, who has
the same home as that Person.
 
 
 

--------------------------------------------------------------------------------

 


A specified Person is deemed the “Beneficial Owner” of, and is deemed to
“beneficially own,” any securities:


(i) of which that Person or any of that Person’s Affiliates or Associates,
directly or indirectly, is the “beneficial owner” (as determined pursuant to
Exchange Act Rule 13d-3) or otherwise has the right to vote or dispose of,
including pursuant to any agreement, arrangement or understanding (whether or
not in writing); provided, however, that a Person will not be deemed the
“Beneficial Owner” of, or to “beneficially own,” any security under this
subparagraph (i) as a result of an agreement, arrangement or understanding to
vote that security if that agreement, arrangement or understanding:  (A) arises
solely from a revocable proxy or consent given in response to a public (that is,
not including a solicitation exempted by Exchange Act Rule 14a-2(b)(2)) proxy or
consent solicitation made pursuant to, and in accordance with, the applicable
provisions of the Exchange Act; and (B) is not then reportable by that Person on
Exchange Act Schedule 13D (or any comparable or successor report);


(ii) which that Person or any of  that Person’s Affiliates or Associates,
directly or indirectly, has the right or obligation to acquire (whether that
right or obligation is exercisable or effective immediately or only after the
passage of time or the occurrence of an event) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or on the exercise of
conversion rights, exchange rights, other rights, warrants or options, or
otherwise; provided, however, that a Person will not be deemed the “Beneficial
Owner” of, or to “beneficially own,” securities tendered pursuant to a tender or
exchange offer made by that Person or any of that Person’s Affiliates or
Associates until those tendered securities are accepted for purchase or
exchange; or


(iii) which are beneficially owned, directly or indirectly, by (A) any other
Person (or any Affiliate or Associate thereof) with which the specified Person
or any of the specified Person’s Affiliates or Associates has any agreement,
arrangement or understanding (whether or not in writing) for the purpose of
acquiring, holding, voting (except pursuant to a revocable proxy or consent as
described in the proviso to subparagraph (i) of this definition) or disposing of
any voting securities of the Company or (B) any group (as Exchange Act
Rule 13d-5(b) uses that term) of which that specified Person is a member;


provided, however, that nothing in this definition will cause a Person engaged
in business as an underwriter of securities to be the “Beneficial Owner” of, or
to “beneficially own,” any securities that Person acquires through its
participation in good faith in a firm commitment underwriting (including,
without limitation, securities acquired pursuant to stabilizing transactions to
facilitate a public offering in accordance with Exchange Act Regulation M or to
cover overallotments created in connection with a public offering) until the
expiration of 40 days after the date of that acquisition.  For purposes of this
definition, “voting” a security includes voting, granting a proxy, acting by
consent, making a request or demand relating to corporate action (including,
without limitation, calling a stockholder meeting) or otherwise giving an
authorization (within the meaning of Section 14(a) of the Exchange Act) in
respect of that security.
 
 
 

--------------------------------------------------------------------------------

 


“Change of Control” means the occurrence of any of the following events that
occurs after the date of this Agreement:  (i) any Person becomes an Acquiring
Person; (ii) at any time the then Continuing Directors cease to constitute a
majority of the members of the Board; (iii) a merger of the Company with or
into, or a sale by the Company of its properties and assets substantially as an
entirety to, another Person occurs and, immediately after that occurrence, any
Person, other than an Exempt Person, together with all Affiliates and Associates
of that Person (other than Exempt Persons), will be the Beneficial Owner of 50%
or more of the total voting power of the then outstanding Voting Shares of the
Person surviving that transaction (in the case or a merger or consolidation) or
the Person acquiring those properties and assets substantially as an entirety
unless that Person, together with all its Affiliates and Associates, was the
Beneficial Owner of 50% or more of the shares of Common Stock outstanding prior
to that transaction; (iv) the approval by the stockholders of the Company of a
complete liquidation of the Company or an agreement or series of agreements for
the sale or disposition by the Company of all or substantially all of the
Company's assets; or (v) occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar item on any similar schedule or form)
promulgated under the Exchange Act (as defined below), whether or not the
Company is then subject to such reporting requirement.


“Common Stock” means (i) the common stock, par value $.001 per share, of the
Company and (ii) any other class of capital stock of the Company which is (A)
except for less voting rights, identical to the common stock clause (i) of this
definition describes and (B) convertible into that common stock on a share for
share basis on the occurrence of a Change of Control.


“Continuing Director” means at any time any individual who then (i) is a member
of the Board and was a member of the Board as of September 1, 2010 or whose
nomination for his first election, or that first election, to the Board
following that date was recommended or approved by a majority of the then
Continuing Directors (acting separately or as a part of any action taken by the
Board or any committee thereof) and (ii) is not an Acquiring Person, an
Affiliate or Associate of an Acquiring Person or a nominee or representative of
an Acquiring Person or of any such Affiliate or Associate.


“Corporate Status” describes the status of a natural person who is or was a
director, officer, trustee, general partner, managing member, employee or agent
of the Company or of any other Enterprise, provided that person is or was
serving in that capacity at the request of the Company.  For purposes of this
Agreement, “serving at the request of the Company” includes any service by
Indemnitee which imposes duties on, or involves services by, Indemnitee with
respect to any employee benefit plan or its participants or beneficiaries.


“Court of Chancery” means the Court of Chancery of the State of Delaware.


“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification is sought by
Indemnitee hereunder.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Exempt Person” means: (i)(A) the Company, any subsidiary of the Company, any
employee benefit plan of the Company or of any subsidiary of the Company and (B)
any Person organized, appointed or established by the Company for or pursuant to
the terms of any such plan or for the purpose of funding any such plan or
funding other employee benefits for employees of the Company or any subsidiary
of the Company; and (ii) Indemnitee, any Affiliate or Associate of Indemnitee or
any group (as Exchange Act Rule 13d-5(b) uses that term) of which Indemnitee or
any Affiliate or Associate of Indemnitee is a member.
 
 
 

--------------------------------------------------------------------------------

 


“Expenses” include all attorneys’ fees, retainers, court costs, transcript
costs, fees of experts, witness fees, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees,
all other disbursements or expenses of the types customarily incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding and all interest or finance charges attributable to any
thereof.  Should any payments by the Company under this Agreement be determined
to be subject to any federal, state or local income or excise tax, “Expenses”
also will include such amounts as are necessary to place Indemnitee in the same
after-tax position (after giving effect to all applicable taxes) he would have
been in had no such tax been determined to apply to those payments.  Expenses
also shall include Expenses incurred in connection with any appeal resulting
from any Proceeding, including without limitation the premium, security for, and
other costs relating to any cost bond, supersedeas bond, or other appeal bond or
its equivalent.  Expenses, however, shall not include amounts paid in settlement
by Indemnitee or the amount of judgments or fines against Indemnitee.


“Independent Counsel” means a law firm, or a member of a law firm, that or who
is experienced in matters of corporation law and neither presently is, nor in
the past five years has been, retained to represent:  (i) the Company, its
affiliates or Indemnitee in any matter material to any such party; or (ii) any
other party to the Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term “Independent Counsel” does
not include at any time any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.
 
“Person” means any natural person, sole proprietorship, corporation, partnership
of any kind having a separate legal status, limited liability company, business
trust, unincorporated organization or association, mutual company, joint stock
company, joint venture, estate, trust, union or employee organization or
governmental authority.


“Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought in the right of the Company or otherwise and whether of a civil,
criminal, administrative or investigative nature, in which Indemnitee was, is or
will be involved as a party or otherwise by reason of the fact that Indemnitee
is or was a director or officer of the Company, by reason of any action taken by
him or of any action on his part while acting as director or officer of the
Company, or by reason of the fact that he is or was serving at the request of
the Company as a director, officer, trustee, general partner, managing member,
fiduciary, employee or agent of any other Enterprise, in each case whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification, reimbursement, or advancement of expenses can be
provided under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


“Voting Shares” means:  (i) in the case of any corporation, stock of that
corporation of the class or classes having general voting power under ordinary
circumstances to elect a majority of that corporation’s board of directors; and
(ii) in the case of any other entity, equity interests of the class or classes
having general voting power under ordinary circumstances equivalent to the
Voting Shares of a corporation.


Section 22) Modification and Waiver.  No supplement to or modification or
amendment of this Agreement will be binding unless executed in writing by both
parties hereto.  No waiver of any of the provisions of this Agreement will be
deemed or will constitute a waiver of any other provisions hereof (whether or
not similar), nor will any such waiver constitute a continuing waiver.


Section 23) Notice by Indemnitee.  Indemnitee agrees promptly to notify the
Company in writing on being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
hereunder; provided, however, a failure to give that notice will not deprive
Indemnitee of his rights to indemnification and advancement of Expenses
hereunder unless the Company is actually and materially prejudiced thereby.


Section 24) Notices.  All notices, requests, demands and other
communications  hereunder must be in writing and will be deemed delivered and
received (i) if personally delivered or if delivered by telex, telegram,
facsimile or courier service, when actually received by the party to whom the
notice or communication is sent or (ii) if delivered by mail (whether actually
received or not), at the close of business on the third business day in the city
in which the Company’s principal executive office is located next following the
day when placed in the mail, postage prepaid, certified or registered, addressed
to the appropriate party at the address of that party set forth below (or at
such other address as that party may designate by written notice to the other
party in accordance herewith):
 
 

 
(a)
If to Indemnitee, to:
William J. Sandbrook       4010 Heatherwood Way       Roswell, GA 30075

 

 
with a copy (which will not constitute notice for the purposes of this
Agreement) to such legal counsel, if any, as the Indemnitee may designate in
writing; and

 
 

 
(b)
If to the Company, to:
U.S. Concrete, Inc.
     
2925 Briarpark, Suite 500
     
Houston, Texas  77042
      Attention: President

 
 
 
 
 
 

--------------------------------------------------------------------------------

 


Section 25) Contribution.  To the fullest extent applicable law permits, if the
indemnification provided for in this Agreement is held by a court of competent
jurisdiction to be unavailable to Indemnitee in whole or in part, the Company,
in lieu of indemnifying Indemnitee, will contribute to the amount incurred by
Indemnitee, whether for judgments, fines, penalties, excise taxes, amounts paid
or to be paid in settlement and/or for Expenses, in connection with any claim
relating to an indemnifiable event under this Agreement, in such proportion as
is deemed fair and reasonable in light of all the circumstances of that
Proceeding in order to reflect:  (i) the relative benefits received by the
Company and Indemnitee as a result of the event(s) and/or transaction(s) giving
rise to that Proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s); provided, that, without limiting the
generality of the foregoing, such contribution shall not be required where such
holding by the court is due to the failure of the Indemnitee to meet the
standard of conduct set forth in Sections 3 or 4 hereof or any limitation on
indemnification set forth in Sections 14 or 16 hereof.


Section 26) Governing Law; Submission to Jurisdiction.  This Agreement and the
legal relations among the parties will be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules.  Except with respect to any arbitration
Indemnitee commences pursuant to Section 10(a), the Company and Indemnitee
hereby irrevocably and unconditionally (i) agree that any action or proceeding
arising out of or in connection with this Agreement will be brought only in the
Court of Chancery and not in any other state or federal court in the United
States of America or any court in any other country, (ii) consent to submit to
the exclusive jurisdiction of the Court of Chancery for purposes of any action
or proceeding arising out of or in connection with this Agreement, (iii) waive
any objection to the laying of venue of any such action or proceeding in the
Court of Chancery and (iv) waive, and agree not to plead or to make, any claim
that any such action or proceeding brought in the Court of Chancery has been
brought in an improper or otherwise inconvenient forum.


Section 27) Miscellaneous.  Use of one gender herein includes usage of each
other gender where appropriate.  This Agreement uses the words “herein,”
“hereof” and words of similar import to refer to this Agreement as a whole and
not to any provision of this Agreement, and the word “Section” refers to a
Section of this Agreement, unless otherwise specified.
 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
 

ATTEST:  U.S. CONCRETE, INC.          By: /s/ Laura A. Russell                 
By: /s/ Curt M. Lindeman          Print Name: Laura A. Russell         Name:
Curt M. Lindeman             Title: Vice President                           
ATTEST:  INDEMNITEE:          By: /s/ Lauren Weber                    /s/
William J. Sandbrook           Print Name: Lauren Weber          Name: William
J. Sandbrook




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


